PER CURIAM.
Following the opinion and mandate of this court in Morton v. Perkins, Fla. App.1964, 163 So.2d 796, the appellant, as plaintiff in the trial court, instituted an action against the appellee sounding in tort claiming a misrepresentation by her to the plaintiff in making a real estate listing. The matter came on for trial and, at the conclusion of the plaintiff’s case, the trial' court directed a verdict for the defendant. This appeal ensued. We affirm.
A review of the record fails to disclose any representation by the appellee to the plaintiff which would constitute a listing and, therefore, the action of the trial judge was. correct. See: City Builders’ Finance Co. v. Stahl, 90 Fla. 357, 106 So. 77; Howell v. Blackburn, 100 Fla. 114, 129 So. 341; Hanover Realty Corp. v. Codomo, Fla. 1957, 95 So.2d 420; 5 Fla.Jur., Brokers, §§ 15, 32.
The final judgment here under review is hereby affirmed.
Affirmed.